Citation Nr: 0636299	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  99-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  He also served with the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for bilateral hearing loss.

The claim was remanded by the Board in November 2003 in an 
effort to develop additional evidence.

The veteran also perfected an appeal to the rating assigned 
to a right shoulder disorder by the RO in July 1999, but he 
later withdrew his appeal.  See VA Form 21-4138, received by 
VA in February 2001.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran has a bilateral hearing loss 
which is related to service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated in-
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of March 2004 
correspondence and an April 2006 supplemental statement of 
the case (SSOC), fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The SSOC provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  
 
To this, he was invited, pursuant to the Board's November 
2003 remand, to supply VA with various forms of evidence to 
assist VA in its adjudication of his claim.  He did not.  The 
veteran also did not appear on more than one occasion for VA 
examinations which were scheduled, in pertinent part, to 
ascertain whether or not he had a current hearing loss which 
was, in essence, related to his military service.  Therefore, 
the actions taken by VA have cured the error in the timing of 
notice.  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The service medical records shows right ear high frequency 
hearing loss (at the 4000 Hertz level) in September 1981, 
during a reserve period.  No hearing loss was shown during 
the veteran's period of active duty.  Also, the service 
medical records are silent concerning either complaints of, 
or treatment for, acoustic trauma during either his period of 
active duty or during any reserve period.

In December 1973, the veteran was seen for a VA examination.  
No hearing loss was reported.  

As part of a November 1999 VA audio examination report, the 
veteran reported having a decreased hearing sensitivity for 
the past year and a half.  He provided a history of in-
service acoustic trauma from artillery, M-16's, grenades, 
mortars, and helicopter noises.  Following examination a 
moderately severe right ear sensorineural hearing loss, and a 
moderate to severe left ear sensorineural hearing loss were 
diagnosed.  

A January 2001 VA audiology progress note includes a 
diagnosis of bilateral sensorineural hearing loss.  

At a February 2001 hearing conducted by a local RO hearing 
officer, the veteran testified that he first noticed a 
problem with his hearing about two and a half to three years 
earlier.  See page five of hearing transcript (transcript).  
He attributed his hearing loss to acoustic trauma incurred 
during a summer camp (reserve period) at Indiantown Gap, when 
someone threw a grenade artillery simulator near him.  He 
added his ears rang for a few days after this event.  See 
page six of transcript.  He admitted, however, not seeking 
treatment at that time.  See page 15 of hearing transcript.  
He also noted other noise exposure during service, to include 
from weapons use.  See pages six and seven of transcript.  He 
also denied post-service occupational noise exposure.  See 
page 11 of transcript.  

The report of an April 2001 VA ear disease examination report 
shows that the veteran provided the examiner a history of in-
service noise exposure.  The examiner noted that the veteran 
had normal hearing at his service in-processing examination.  
A service separation examination report was not of record.  
The examiner also pointed out the finding of bilateral high 
frequency hearing loss at 4000 and 6000 Hertz in September 
1981.  The 6000 Hertz finding pertains to the veteran's left 
ear.  The above-mentioned November 1999 VA hearing 
examination findings were also discussed.

Following an examination a high frequency hearing loss was 
diagnosed.  The examiner commented, pertaining to the 
September 1981 finding of high frequency hearing loss, that 
this type of hearing loss would be rather unusual in a person 
34 years of age unless he had an underlying process such as a 
nerve tumor, or if he had a history of noise exposure as had 
the appellant.  The examiner added that the veteran's hearing 
loss had remained fairly stable over the last twenty years, 
which again pointed to a hearing loss as a result of a 
traumatic injury or long-standing acoustic injury as opposed 
to a degenerative nerve process.  The examiner then opined 
that the veteran's hearing loss is most likely due to his 
military service.  

As noted, the Board remanded this claim in November 2001 so 
that additional development of the evidence could be 
undertaken.  By letter of March 2004 the veteran was asked to 
identify the approximate dates, within a three month time 
frame, during which he sustained hearing injuries while on 
active and inactive duty for training.  He was asked to 
identify his unit of assignment at those times and the places 
he received treatment, if any, including the specifics 
surround his injury at the Indiantown Gap Military 
Reservation.  VA's March 2004 letter also requested that the 
appellant, who is a physician's assistant, summarize his 
medical education and training, including his education and 
training, if any, in audiology.  Further, the letter asked 
the veteran to identify the name, address, and approximate 
(beginning and ending) dates of all VA and non-VA health care 
providers who had treated him since his separation from 
active duty in August 1973 for bilateral hearing loss. The 
veteran did not respond.  

The Board's remand also sought to verify the veteran's dates 
of reserve component service and the nature of each period of 
service (i.e., active duty for training, inactive duty 
training, or active duty).  Clinical records from the 
Indiantown Gap Military reservation for July to August 1971 
were also to be sought.  

The National Personnel Records Center (NPRC) informed VA in 
June 2004 that clinical records from the Indiantown Gap 
Military Reservation could not be located.  It also, in 
November 2004, informed VA that it was unable to verify all 
periods of the veteran's reserve service.  

The Board also notes that medical records received from the 
Social Security Administration in April 2005 make no mention 
of any diagnosis, or treatment, concerning the veteran's 
claimed hearing loss.  

Further, and quite noteworthy, the Board's November 2003 
remand sought to have the veteran scheduled for a VA 
audiological examination to determine the origins or etiology 
of current bilateral hearing loss.  The examiner, based on a 
review of the claim's folder and the results of the 
examination, was to opine whether it was at least as likely 
as not that any current bilateral hearing loss was related to 
the veteran's military service.  The examiner was to also 
opine whether it was at least as likely as not that any 
hearing loss was compensably disabling within one year of the 
veteran's separation from active duty.  

Attempts to notify the veteran of the examination to be 
scheduled were made by letters dated in August and December 
2005.  The August letter was mailed to an address in 
Connecticut, the December letter to an address in South 
Carolina.  Both letters were returned to VA as 
undeliverable.  Three additional notification letters, 
addressed to three different addresses, were all returned to 
VA in March 2006.  Additional correspondence (a copy of the 
April 2006 SSOC) mailed to the veteran, and addressed to the 
same address as the above-mentioned December 2005 
correspondence (to an address in South Carolina), was 
returned to VA.  The SSOC was torn into several pieces.  

It is clear that the veteran has failed to provide additional 
evidence and argument as requested to support his claim. 
 Indeed, he has not failed to cooperate with the prosecution 
of his claim.  As the United States Court of Appeals for 
Veterans Claims has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Laws and Regulations/Analysis

Under the law, service connection is granted for injury or 
disease incurred or aggravated in the line of duty in the 
active military, naval, or air service if separation from the 
period of service during which the injury or disease was 
incurred or aggravated was under other than dishonorable 
conditions.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
veteran was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the veteran was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "Active duty for 
training" includes full-time duty for training, where the 
service member is available for duty around-the-clock, 
performed by the reserve components, i.e., the National Guard 
and the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Annual training is an example of active duty for 
training.  
 
Inactive duty training is training duty, other than full 
time, performed by the reserve components.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).  Weekend drills usually 
consist of four four-hour blocks of training and, at the end 
of each day, the service member is released from duty; 
weekend drills are inactive duty training.  Thus, in the case 
of members of a Reserve component, service connection is 
granted for either an injury or disease incurred during 
annual training, but only for an injury incurred during a 
weekend drill.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Moreover, in a claim of entitlement to service connection for 
a sensorineural hearing loss, service connection may be 
granted if the disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Since the veteran contends that he has a 
bilateral hearing loss as a result of acoustic trauma 
suffered at some time during his military service, medical 
evidence that links such a disorder to such acoustic trauma 
is critical.  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

The veteran's military occupational specialty during active 
duty service was field medical officer.  His personnel record 
indicates no combat service.  

In this case, the service medical records concerning the 
veteran's two years of active duty service do not reveal any 
evidence of a bilateral hearing loss.  One medical record, 
dated during the veteran's reserve duty period, in September 
1981, shows right ear (but not left ear) hearing loss, as the 
term "hearing loss"  is defined by VA.  See 38 C.F.R. 
§ 3.385.  Also, a VA examiner, following affording the 
veteran a VA ear disease examination in April 2001, opined 
that the veteran had bilateral hearing loss, essentially as a 
result of a traumatic injury or long-standing acoustic 
injury.  The examiner specifically commented on the September 
1981 clinical finding.  The Board again notes that the 
veteran informed the examiner that he incurred acoustic 
trauma during his military service.  The examiner rendered an 
opinion that the veteran's hearing loss is most likely due to 
his military service.  

Notably, in assigning the probative weight to be given the 
April 2001 medical opinion the Board notes that an assessment 
or opinion by a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  They 
have held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
 Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
 LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded medical evidence must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.

Here, while a VA examiner has related the veteran's bilateral 
hearing loss to his reserve military service, this medical 
opinion was not based on an accurate factual premise, i.e., 
that the veteran in fact was subjected to an in-service 
acoustic injury.  It, therefore, is not probative.  Reonal, 
Black.  Nowhere in the evidentiary record is it factually 
ascertainable that such an acoustic injury occurred.  
Notwithstanding the many efforts undertaken by VA to 
substantiate the veteran's claim, with, notes the Board, no 
assistance forthcoming from the appellant, the record simply 
does not contain evidence to support such a finding of in-
service acoustic trauma.  As such, the claim must be denied.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board this opportunity to inform the veteran  that in the 
event that he decides in the future to assist VA in the 
development of his claim by, for example, supplying evidence 
of in-service acoustic trauma, and  if necessary, appearing 
for a scheduled VA examination, he should seek to reopen this 
matter.  At this point in time, however, VA has no duty to 
move heaven and earth to find this appellant.  Hyson v. 
Brown, 5 Vet.App. 262 (1993). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


